Case 4:20-cv-01971 Document 1-5 Filed on 06/04/20 in TXSD Page 1 of 21




                EXHIBIT D
     Case 4:20-cv-01971 Document 1-5 Filed on 06/04/20 in TXSD Page 2 of 21
                                                                                            Received and E-Filed for Record
                                                                                                        4/28/2020 8:32 AM
                                                                                                 Melisa Miller, District Clerk
                                                                                                Montgomery County, Texas
                                                                                             Deputy Clerk, Charlotte Forbes
                                           20-04-05014 '
                           CAUSE NO.

KENNETH DIXON,                                                    IN THE JUDICIAL COURT OF

        Plaintiff                                            Montgomery County - 410th Judicial District Court


V.                                                           -MONTGOMERY COUNTY, TEXAS

ALLSTATE TEXAS LLOYDS AND
MICHAEL BRAD OSBORN,

       Defendant.                                                                DISTRICT COURT


                    PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
                           AND REQUEST FOR DISCLOSURE



TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Kenneth Dixon, ("Plaintiff"), and files Plaintiff's Original Petition, Jury

Demand, and Request for Disclosure, complaining of Allstate Texas Lloyds ("Allstate") and

Michael Brad Osborn ("Osborn") (or collectively "Defendants") and for cause of action, Plaintiff

respectfully shows the following:

                                 DISCOVERY CONTROL PLAN

1        Plaintiff intends to conduct discovery under Level 3, Texas Rules of Civil Procedure 190.4

         and 169.

                                              PARTIES

2.       Plaintiff, Kenneth Dixon, resides in Montgomery County, Texas.

3.       Defendant, Allstate Texas Lloyds, is a Texas insurance company, engaged in the business

         of insurance in the State of Texas. Plaintiff requests service of citation upon Allstate Texas

         Lloyds, through its registered agent for service listed with the Texas Department of

         Insurance: c/o C T Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas
     Case 4:20-cv-01971 Document 1-5 Filed on 06/04/20 in TXSD Page 3 of 21




         75201-3136. Plaintiff requests service at this time.

4.      - Defendant Michael Brad Osborn is an individual resident of Aubrey, Texas. Osborn may

         be served with citation at the address listed with the Texas Department of Insurance: 8400

         Bonanza Street, Aubrey Texas 76227. Plaintiff requests service at this time.

                                          JURISDICTION

5.       The Court has jurisdiction over Allstate Texas Lloyds because this Defendant engages in

         the business of insurance in the State of Texas, and the causes of action arise out of

         Allstate's business activities in the state, including those in Montgomery Count)', Texas,

         with reference to this specific case.

6.       The Court has jurisdiction over Osborn because this Defendant engages in the business of

         adjusting insurance claims in the State of Texas, and the causes of action arise out of this

         Defendant's business activities in the State of Texas, including those in Montgomery

         County, Texas, with reference to this specific case. •

                                                 VENUE

7.       Venue is proper in Montgomery County, Texas because the insured property is located in

         Montgomery County, Texas, and all or a substantial part of the events giving rise to this

         lawsuit occurred in Montgomery County, Texas. TEX. CIV. PRAC. & REM. CODE §

         15.032.

                                                 FACTS

8.       Plaintiff asserts claims for breach of contract, common law bad faith, fraud, negligence,

         gross negligence, violations of sections 541 and 542 of the Texas Insurance Code, and

         violations of the Texas DTPA.


                                                   2
     Case 4:20-cv-01971 Document 1-5 Filed on 06/04/20 in TXSD Page 4 of 21




9.       Plaintiff owns an Allstate Texas Lloyds insurance policy, number 000936767166 ("the

         Policy"). At all relevant times, Plaintiff owned the insured premises located at 16279 Long

         Valley Curt Conroe, Texas 77302 ("the Property").

10.      Allstate Texas Lloyds or its agent sold the Policy, insuring the Property, to. Plaintiff.

         Allstate Texas Lloyds represented to Plaintiff that the Policy included hail and windstorm

         on or about May 9, 20 1 9, the Property sustained extensive damage resulting from a severe

         storm that passed through the Conroe/Montgomery County, Texas area.

         In the aftermath of the hail and windstorm, Plaintiff submitted a claim to Allstate against

         the Policy for damage to the Property. Allstate assigned claim number 0549259083 to

         Plaintiff's claim.

12.      Plaintiff asked Allstate to cover the cost of damage to the Property pursuant to the Policy.

13.      Allstate hired or assigned its agent, Osborn, to inspect and adjust the claim. Osborn

         conducted an inspection on or about June 19, 2019, according to the information contained

         in Osborn's estimate. Osbom's findings generated an estimate of damages totaling

         $1,472.32. After application of depreciation and $1,740.00 deductible, Plaintiff was left

         without adequate funds to make repairs. on the entirety of his claim.

14.      Allstate, through its agent, Osborn, conducted a substandard and improper inspection of

         the Property, which grossly undervalued the cost of repairs in its estimate and yielded an

         unrealistic amount to underpay coverage.

15.      Allstate and Osborn have ultimately refused full coverage which includes, but is not limited

         to, replacement of the roof and additional exterior damage. Specifically, Osborn found

         damage to only three composite shingles on Plaintiff's roof. The third-party inspector hired


                                                  3
  Case 4:20-cv-01971 Document 1-5 Filed on 06/04/20 in TXSD Page 5 of 21




      to review the damage to the Property found damage to the shingles to Plaintiff's roof. In

      addition, the third-party inspector found damage to ridge cap, valley metal, drip edge, roof

      vent, flashing, and roof sheathing that were completely absent from Osborn's estimate. The

      storm compromised the integrity of the roof allowing water to travel into and cause damage

      to the main level of the home in the living room and master bedroom.

16.   The damage to Plaintiff's Property is currently estimated at $22,755.94.

17.   Osborn had a vested interest in undervaluing the claims assigned to him by Allstate in order

      to maintain his employment. The disparity in the number of damaged items in his report

      compared to that of the third-party inspector's as well as the difference in valuation is

      evidence of unfair claims handling practices on the part of Osborn.

18.   Furthermore, Osborn was aware of Plaintiff's deductible prior to inspecting the Property.

      Osborn had advancedknowledge of the damages he needed to document in order to be able

      to deny the claim.

19.   Osborn misrepresented the actual amount of damage Plaintiff's Property sustained in

      addition to how much it would cost to repair the damage. Osborn made these

      misrepresentations as a licensed Texas adjuster with the hope that Plaintiff would rely on

      his expertise and accept the bad faith estimate as a true representation of the damages.

20.   After reviewing Plaintiff's Policy, Osborn misrepresented that the damage was caused by

      non-covered perils. Osborn used his expertise to fabricate plausible explanations for why

      visible damage to Plaintiff's Property would not be covered under the policy.

21.   As stated above, Allstate and Osborn improperly and unreasonably adjusted Plaintiffs

      claim. Without limitation, Allstate and Osborn misrepresented the cause of, scope of, and


                                               4
  Case 4:20-cv-01971 Document 1-5 Filed on 06/04/20 in TXSD Page 6 of 21




      cost to repair damages to Plaintiff's Property, as well as the amount of insurance coverage

      for Plaintiff's claim or loss under the Policy.

22.   Allstate and Osborn made these and other false representations to Plaintiff, either

      knowingly or recklessly, as a positive assertion, without knowledge of the truth. Allstate

      and Osborn made these false representations with the intent that Plaintiff act in accordance

      with the misrepresentations regarding the grossly deficient damage and repair estimates

      prepared Osborn.

23.   Plaintiff relied on Allstate and Osborn's misrepresentations, including but not limited to

      those regarding coverage, the cause of, scope of, and cost to repair the damage to Plaintiff's

      Property. Plaintifrs damages are the result- of Plaintiff's reliance on these

      misrepresentations.

24.   Upon receipt of the inspection and estimate reports from Osborn, Allstate failed to assess

      the claim thoroughly. Based upon Osborn's grossly unreasonable, intentional, and reckless

      failure to investigate the claim properly prior to underpaying coverage; Allstate failed to

      provide coverage due under the Policy, and Plaintiff suffered damages.

25.   Because Allstate and Osborn' failed to provide.coverage for Plaintiff's insurance claim,

      Plaintiff has been unable to complete any substantive repairs to the Property. This has

      caused additional damage to Plaintiff's Property.

26.   Furthermore, Allstate and Osborn failed to perform their contractual duties to Plaintiff

      Under the terms of the Policy. Specifically, Osborn performed an unreasonable and

      substandard inspection that allowed Allstate to refuse to pay full proceeds due under the

      Policy, although due demand was made for an amount sufficient to cover the damaged



                                                5
  Case 4:20-cv-01971 Document 1-5 Filed on 06/04/20 in TXSD Page 7 of 21




      Property, and all conditions precedent to recover upon the Policy were carried out by

      Plaintiff.

27.   Allstate's and Osborn's misrepresentations, unreasonable delays, and continued denials

      constitute a breach of the statutory obligations under Chapters 54 I and 542 of the Texas

      Insurance Code. Thus, the breach of the statutory duties constitutes the foundation of a

      breach of the insurance contract between Defendant and Plaintiff.

28.   Allstate's and Osborn's conduct constitutes a violation of the Texas insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060(a) (1). Allstate and Osborn have failed

      to settle Plaintiff's claim in a fair manner, although they were aware of their liability to

      Plaintiff under the Policy. Specifically, Allstate and Osborn have failed to, in an honest and

      fair manner, balance their own interests in maximizing gains and limiting disbursements,

      with the interests of Plaintiff by failing to timely pay. Plaintiff coverage due under the

      Policy.

29.   Allstate's and Osborn's conduct constitutes a violation of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. [NS. CODE §541.060(a) (2) (A). Allstate and Osborn failed

      to provide Plaintiff a reasonable explanation for underpayment of the claim.

30.   Additionally, after Allstate received statutory demand on or about 02/21/2020, Allstate has

      not communicated that any future settlements or payments would be forthcoming to pay

      for the entire loss covered under the Policy, nor did it provide any explanation for failing

      to settle Plaintiff's claim properly.

31.   Allstate's and Osborn's conduct constitutes a violation of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060(a) (4). Osborn performed a biased and


                                                6.
     Case 4:20-cv-01971 Document 1-5 Filed on 06/04/20 in TXSD Page 8 of 21




          intentionally substandard inspection designed to allow Allstate to refuse to provide full

          coverage to Plaintiff under the Policy:

    32.   Specifically, Allstate and Osborn performed an outcome-oriented investigation of

           Plaintiffs claims, which resulted in a biased, unfair, and inequitable evaluation of

           Plaintiffs loses on the Property.

    33.    Allstate's conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of

          Claims. TEX. INS. CODE §542.055. Due to Osborn subpar inspection, Allstate failed to

          reasonably accept or deny Plaintiff's full and entire claim within the statutorily mandated

           time after receiving all necessary information.'

    34.    Allstate's conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of

          Claims. TEX. INS. CODE §542.056. Due to Osborn's intentional undervaluation of

          ' Plaintiff's claims, Allstate failed to meet its obligations under the Texas Insurance Code

          regarding timely payment of the claim. Specifically, Osborn's understatement of the

          damage to the Property caused Allstate to delay full payment of Plaintiff's claim longer

           than allowed, and Plaintiff has not received rightful payment for Plaintiffs claim.

    35.    Allstate and Osborn's wrongful acts and omissions have forced Plaintiff to retain the

          professional services of the attorneys and law firm representing him with respect to these

          causes of action.

                          CAUSES OF ACTION AGAINST DEFENDANT
                                ALLSTATE TEXAS LLOYDS

-   36.    All paragraphs from the fact Section of this petition are hereby incorporated into this

          section.

                                  • BREACH OF CONTRACT

                                                    7
  Case 4:20-cv-01971 Document 1-5 Filed on 06/04/20 in TXSD Page 9 of 21




37.    Allstate is liable to Plaintiff for intentional violations of the Texas Insurance Code, and

       intentional breach of the common law duty of good faith and fair dealing. It follows, then,

       that the breach of the statutory duties constitutes the foundation of an intentional breach of

       the insurance contract between Allstate and Plaintiff.

38.    Allstate's failure and/or refusal to pay adequate coverage as obligated under the Policy,

       and under the laws of the State of Texas, constitutes a breach of Allstate's insurance

       contract with Plaintiff.

             NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                    UNFAIR SETTLEMENT PRACTICES

39.    Allstate's conduct constitutes multiple violations of the Texas Insurance Code, Unfair

       Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article are

       actionable by TEX. INS. CODE §541.151.

40.    Allstate's unfair settlement practice of misrepresenting to Plaintiff material facts relating

       to coverage constitutes an unfair method of competition and a deceptive act or practice in

       the business of insurance. TEX. INS. CODE §541.060(a) (1).

41.    Allstate's unfair settlement practice of failing to attempt in good faith to make a prompt,

       fair, and equitable settlement of the claim, even though Allstate's liability under the Policy

       was reasonably clear, constitutes an unfair method of competition and a deceptive act or

       practice in the business of insurance. TEX. INS. CODE §54 I .060(a) (2) (A).

42.,   Allstate's unfair settlement practice of failing to provide Plaintiff a prompt and reasonable

       explanation of the basis in the Policy, in relation to the facts or applicable law, for

       underpayment and denial of the claim, constitutes an unfair method of competition and a

       deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a) (3).

                                                 8
 Case 4:20-cv-01971 Document 1-5 Filed on 06/04/20 in TXSD Page 10 of 21




43.   Allstate's unfair settlement practice of refusing to pay Plaintiff's full claim without

      conducting a reasonable investigation constitutes an unfair method of competition and a

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a) (7).

            NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                   THE PROMPT PAYMENT OF CLAIMS

44.   Allstate's conduct constitutes multiple violations of the Texas Insurance Code, Prompt

      Payment of Claims. All violations made under this article are actionable under TEX. INS.

      CODE §542.060.

45.   Allstate's delay in paying Plaintiff's claim following receipt of all items, statements, and

      forms reasonably requested and required, for longer than the amount of time kovided,

      constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

          BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

46.   Allstate's conduct constitutes a breach of the common law duty of good faith and fair

      dealing owed to an insured in insurance contracts.

47.   Allstate's failure to adequately and reasonably investigate and evaluate Plaintiff's claim,

      even though Allstate knew or should have known by the exercise of reasonable diligence

      that liability was reasonably clear, constitutes a breach of the duty of good faith and fair

      dealing.

                                   , DTPA VIOLATIONS

48.   Allstate's conduct constitutes multiple violations of the Texas Deceptive Trade Practices

      Act ("DTPA"), TEX. BUS. & COM. CODE 17.41-63. Plaintiff is a consumer of goods

      and services provided by Allstate pursuant to the DTPA. Plaintiff has met all conditions




                                               9
Case 4:20-cv-01971 Document 1-5 Filed on 06/04/20 in TXSD Page 11 of 21




    precedent to bring this cause of action against Allstate.. Specifically, Allstate's violations

    of the DTPA include, without limitation, the following matters:

    A.     By its acts, omissions, failures, and conduct, Allstate has violated sections

            17.46(b)(2), (5), (7).: (9), (12), (20) and (24) of the DTPA. Allstate's violations

           include, (I) unreasonable delays in the investigation, adjustment, and resolution of

           Plaintiff's claim, (2) failure to give Plaintiff the benefit of the doubt, and (3) failure

           to pay for the proper repair of Plaintiffs property when liability has become

           reasonably clear, which gives Plaintiff the right to recOver under section

            17.46(b)(2).

    B.     Allstate represented to Plaintiff that the Policy and Allstate's adjusting agent and

           investigative services had characteristics or benefits they did not possess, which

           gives Plaintiff the right to recover under section I 7.46(b)(5) of the DTPA.

    C:     Allstate represented to Plaintiff that Allstate's Policy and adjusting services were

           of a particular standard, quality, or grade when they were of another, in violation

           of section 17.46(b)(7) of the DTPA.

    D.     Allstate advertised the Policy and adjusting services with the intent not to sell them

           as advertised, in violation of section 17.46(b)(9)'of the DTPA.

    E.     Allstate breached an express warranty that the damages caused by wind and hail

           would be covered under the Policy. This breach entitles Plaintiff to recover under

           sections 17.46(b) (12) and (20) and 17.50(a) (2) of the DTPA.

    F.     Allstate's actions are unconscionable in that Allstate took advantage of Plaintiff's

           lack of knowledge, ability, and experience to a grossly unfair degree. Allstate's


                                              10
 Case 4:20-cv-01971 Document 1-5 Filed on 06/04/20 in TXSD Page 12 of 21




              unconscionable conduct gives Plaintiff a right to relief under section 17.50(a) (3)

              of the DTPA; and

       G.     Allstate's conduct, acts, omissions, and failures, as described in this petition, are

              unfair practices in the business of insurance in violation of section 17.50(a)(4) of

              the DTPA.

49.    Each of the above-described acts, omissions, and failures of Allstate is a producing cause •

       of Plaintiff's damages. All of Allstate's acts, omissions, and failures were committed

       "knowingly" and "intentionally," as defined by the Texas Deceptive Trade Practices Act.

                                             FRAUD

50.    All allegations above are incorporated herein.

51.    Allstate is liable to Plaintiff for common law fraud.

52.    Each and every misrepresentation described above concerned material facts that absent

       such representations. Plaintiff would not have acted as Plaintiff did, and Allstate knew its

       representations were false or made recklessly without any knowledge of their truth as a

       positive assertion.

5.3.   Allstate made the statements intending that Plaintiffs act upon them. Plaintiff then acted

       in reliance eupon the statements, thereby causing Plaintiff to suffer injury constituting

       common law fraud.

       CAUSES OF ACTION AGAINST DEFENDANT MICHAEL BRAD OSBORN

            • NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                    • UNFAIR SETTLEMENT PRACTICES

54.    All allegations above are incorporated herein.
 Case 4:20-cv-01971 Document 1-5 Filed on 06/04/20 in TXSD Page 13 of 21




55.   Osborn's conduct constitutes multiple violations of the Texas Insurance Code, Unfair

      Claim Settlement Practices Act. TEX. INS. CODE §541 .060(a).

56.   Osborn is individually liable for his unfair and deceptive acts, irrespective of the fact that

      he was acting on behalf of Allstate, because Osborn is a "person," as defined by TEX. INS.

      CODE §541.002(2).

57.   Osborn knowingly underestimated the amount of damage to the Property. As such, Osborn

      failed to adopt and implement reasonable standards for the investigation of the claim

      arising under the Policy. TEX. INS. CODE §542.003(3).

58.   Furthermore, Osborn did not attempt in good faith to affect a fair, prompt, and equitable

      settlement of the claim. TEX. INS. CODE §542.003(4).

59.   Osborn's unfair settlement practice of failing to provide Plaintiff a prompt and reasonable

      explanation of the basis in the Policy, in relation to the facts or applicable law, for partial

      denial of the claim, also constitutes an unfair method of competition and an unfair and

      deceptive act or practice. TEX. INS. CODE §541.060(a)(3).

60.   Osborn's unfair settlement practice of failing to attempt in good faith to make a prompt,

      fair, and equitable settlement of the claim, even though liability under the Policy was

      reasonably clear, constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §54 I .060(a)(2)(A).

                                     DTPA VIOLATIONS

61.   All allegations above are incorporated herein.

62.   Osborn's conduct constitutes multiple violations of the Texas Deceptive Trade Practices

      Act ("DTPA"), TEX. BUS. & COM. CODE 17.41-63. Plaintiff is a consumer of goods


                                                12
Case 4:20-cv-01971 Document 1-5 Filed on 06/04/20 in TXSD Page 14 of 21




    and services provided by Osborn pursuant to the DTPA. Plaintiff has met all conditions

    precedent to bringing this cause of action against Osborn. Specifically, Osborn's violations

    of the DTPA include the following matters:

    A.     By this Defendant's acts, omissions, failures, and conduct, Osborn has violated

           sections 17.46(b)(2), (5), and (7) of the DTPA. Osborn's violations include, (1)

           failure to give Plaintiff the benefit of the doubt, and (2) failure to write up an

           estimate reflecting the proper repair of Plaintiffs Property when liability has

           become reasonably clear, which gives Plaintiff the right to recover under section

           17.46(b)(2).

    B.     Osborn represented to Plaintiff that the Policy and his adjusting and investigative

           services had characteristics or benefits they did not possess, which gives Plaintiff

           the right to recover under section I 7.46(b)(5) of the DTPA.

    C.     Osborn represented to Plaintiff that the Policy and his adjusting services were of a

           particular standard, quality, or grade when they were of another, in violation of

           section 17.46(b)(7) of the DTPA.

    D.     Osborn's actions are unconscionable in that Osborn took advantage of Plaintiffs

           lack of knowledge, ability, and experience to a grossly unfair degree. Osborn's

           unconscionable conduct gives Plaintiff a right to relief under section 17.50(a)(3) of

           the DTPA; and

    E.     Osborn's conduct, acts, omissions, and failures, as described in this petition, are

           unfair practices in the business of insurance in violation of section I 7.50(a)(4) of

           the DTPA.



                                             13
   Case 4:20-cv-01971 Document 1-5 Filed on 06/04/20 in TXSD Page 15 of 21




• 63.   Each of Osborn's above-described acts, omissions, and failures is a producing cause of

        Plaintiff's damages. All acts, omissions, and failures were committed "knowingly" and

        "intentionally" by Osborn, as defined by the Texas Deceptive Trade Practices Act. TEX.

        BUS. & COM. CODE 17.45.

                                             FRAUD

 64.    All allegations above are incorporated herein.

 65.    Allstate assigned or hired Osborn to adjust the claim.

           a. Osborn had a vested interest in undervaluing the claims assigned to him by Allstate

               in order to maintain his employment. The disparity in the number of damaged items

               in his report compared to that of Plaintiffs' public adjuster's is evidence of fraud on

               the part of Osborn. The valuation of damages that were included in Osborn's report

               compared to Plaintiff's public adjuster's is also evidence of fraud on the part of

               Osborn.

           b. Furthermore, Osborn was aware of Plaintiff's deductible before even visiting the

               Property to conduct the inspection. Osborn had advanced knowledge of what

               amount of damages he needed to find in order to either deny the claim or find the

               claim below the deductible.

           c. Osborn made misrepresentations as to the amount of damage Plaintiff's Property

               sustained as well as misrepresentations regarding how much it would cost to repair

               the damage to Plaintiffs property:

           d. Osborn made further misrepresentations to Plaintiff during his inspection. Osborn

               used his expertise to fabricate plausible explanations for why visible damage to



                                                 14
 Case 4:20-cv-01971 Document 1-5 Filed on 06/04/20 in TXSD Page 16 of 21




             Plaintiff's Property would not be covered under the policy. Such misrepresentations

             include damage to the Property owing from wear and tear, age, ancl damage of a

             type not consistent with the type of claim that was made.

                                       NEGLIGENCE

66.   All allegations above are incorporated herein.

67.   Osborn was negligent in his actions with regard to his adjusting of Plaintiff's claim and

      violated the standard of care for an insurance adjuster licensed in the state of Texas. Those

      failures include one or more of the following acts or omissions:

         a. Failure to conduct a reasonable inspection;

         b. Failure to include covered damage that would be discovered as a result of

             reasonable inspection;

         c. Failure to identify the proper cause and scope of the damage to Plaintiff's Property;

         d. Failure to identify the cost of proper repairs to Plaintiff's Property; and

         e. Failure to communicate to Plaintiff the reasons for specific determinations made

             regarding the inclusion or exclusion of damage to Plaintiff's Property.

68.   Osborn's acts and/or omissions constitute negligence. His conduct was therefore a

      proximate cause of the damages sustained by Plaintiff.

69.   At all relevant times, Osborn was an agent or employee of Defendant Allstate:

70.   Osborn's unreasonable inspection was performed within the course and scope of his duties

      with Defendant Allstate. Therefore, Allstate is also liable for the 'negligence of Osborn

      through the doctrine of respondeof superior.

                                   GROSS NEGLIGENCE


                                               15
 Case 4:20-cv-01971 Document 1-5 Filed on 06/04/20 in TXSD Page 17 of 21




71.   All allegations above are incorporated herein.

72.   Osborn's actions or omissions constitute gross negligence as defined in TEX. CI V. P. &

      REM. CODE § 41.001(1 I )(A) and (B):

         a. Osborn's actions, when viewed objectively from the standpoint of the actor at the

             time of their occurrence involves an extreme degree of risk, considering the

             probability and magnitude of potential harm to Plaintiff; and

         b. Osborn had actual, subjective awareness of the risk involved but nevertheless

             proceeded with conscious indifference to the rights, safety, and/or welfare of

             Plaintiff.

73.   Osborn any intentionally misrepresented the scope and amount of damages on the estimate

      prepared for Plaintiffs' Property on behalf of Allstate. His estimate was to such an extreme

      degree below what another licensed adjuster would have done in this situation (as

      evidenced by the Plaintiffs' third-party inspector's estimate); it was also in complete

      disregard for the risk and harm Plaintiffs would suffer if the actual damages to the Property

      were allowed to persist unrepaired.

                                        KNOWLEDGE

74.   Defendants made each of the acts described above, together and singularly, "knowingly,"

      as defined in the Texas Insurance Code, and each was a producing cause of Plaintiffs

      damages described herein.

                                 WAIVER AND ESTOPPEL

75.   Defendants waived and are estopped from asserting any coverage defenses, conditions,

      exclusions, or exceptions to coverage not contained in any reservation of rights letter to


                                               16
 Case 4:20-cv-01971 Document 1-5 Filed on 06/04/20 in TXSD Page 18 of 21




      Plaintiff.

                                           DAMAGES

76.   The damages caused to the Property have not been properly addressed or repaired since the

      claim was made, causing further damage to the Property, and undue hardship and,burden

      to Plaintiff. These damages are a direct result of Defendant's mishandling of. Plaintiff's

      claims in 'violation of the laws set forth above.

77.   Plaintiff currently estimates that actual damages to the Property under the Policy are

      $22,755.94.

78.   Plaintiff would show that all of the aforementioned acts, taken together or singularly,

      constitute the producing causes of the damages sustained. The above described acts,

      omissions, failures, and conduct of Defendant has' caused Plaintiff's damages, which

      include, without limitation, the cost to properly repair Plaintiff's Property and any

      investigative and engineering fees incurred.

79.   For breach of contract, Plaintiff is entitled to regain the benefit of his bargain, which is the

      amount of his claims, consequential damages, together with attorney's fees.

80.   For noncompliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,

      Plaintiff is entitled to actual damages, which include the loss of benefits owed pursuant to

      the Policy, mental anguish, court costs, and attorney's fees. For knowing and intentional

      conduct of the acts described above, Plaintiff asks for three (3) times his actual damages.

      TEX. INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(b) (1).

81.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

      entitled to the amount of his claims, plus a per annum interest penalty on' those claims, as


                                                17
 Case 4:20-cv-01971 Document 1-5 Filed on 06/04/20 in TXSD Page 19 of 21




      damages, as well as pre-judgment interest and reasonable attorney's fees. TEX. INS.

      CODE §542.060.

82.   For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

      compensatory damages, including all forms of loss resulting from Defendant's breach of

      duty, such as additional costs, economic hardship, losses due to the nonpayment of the

      amount Allstate owed, exemplary damages, and damages for emotional distress. •

83.   Defendant's breach of the common law duty of good faith and fair dealing was committed

      intentionally, with a conscious indifference to Plaintiffs rights and welfare, and with

      "malice," as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies

      Code. These violations are the type of conduct which the State of Texas protects its citizens

      against by the imposition of exemplary damages. Therefore, Plaintiff seeks the recovery

      of exemplary damages in an amount determined by the finder Of fact sufficient to punish

      Defendants for their wrongful conduct, and to set an example to deter Defendants and

      others from committing similar acts in the future. .

84.   For the prosecution and collection of this claim, Plaintiff has been compelled to engage the

      services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of the

      Texas Civil Practices and Remedies Code, sections 541 and 542 of the Texas Insurance

      Code, and section 17.50 of the DTPA, Plaintiff is entitled to recover a sum for the

      reasonable and necessary services of Plaintiff's attorneys in the preparation and trial of this

      action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

85.   As required by Rule 47(b)of the Texas Rules of Civil Procedure, Plaintiffs counsel states

      that the damages sought are in an amount within the jurisdictional limits of this Court. As



                                                18
 Case 4:20-cv-01971 Document 1-5 Filed on 06/04/20 in TXSD Page 20 of 21




       required by Rule 47(c)(4) of the Texas Rules of Civil Procedure, Plaintiff's counselstates

       that Plaintiff seeks only monetary relief of no less than $100,000.00, but no more than

       $200,000.00, including damages of any kind, penalties, costs, expenses, pre-judgment

       interest, and attorney fees. A jury will ultimately determine the monetary relief actually

       awarded, however. Plaintiff also seeks pre-judgment and post-judgment interest at the

       highest legal rate.

                                 REQUESTS FOR DISCLOSURE

86.    Under Texas Rules of Civil Procedure 190 and 194, Plaintiff requests that Defendants

       'disclose, within fifty (50) days from the date this request is served, the information or material

       described in Rules 190.2(b)(6) and 194.2.

                                          JURY DEMAND

87.    Plaintiff hereby requests a jury trial for all causes of action alleged herein, tried before a

       jury consisting of citizens residing in Montgomery County, Texas. Plaintiff hereby tenders

       the appropriate jury fee.

                                               PRAYER

       Plaintiff prays that Defendants, Allstate Texas Lloyds and Michael Brad Osborn, be cited

and served to appear, and that upon trial hereof and Plaintiff recovers from Defendants, Allstate

Texas Lloyds and Michael Brad Osborn such sums as would reasonably and justly compensate

Plaintiff in accordance with the rules of law and procedure, as to actual, consequential, and treble

damages under. the Texas Insurance Code and Texas Deceptive Trade Practices Act, and all

punitive, additional, and exemplary damages as may be' found. In addition, Plaintiff requests the

award of attorney's fees for the trial and any appeal of this case, for all costs of Court expended


                                                   19
 Case 4:20-cv-01971 Document 1-5 Filed on 06/04/20 in TXSD Page 21 of 21




on Plaintiff's behalf, for pre-judgment and post-judgment interest as allowed by law; and for any

other relief, at law or in equity, to which Plaintiff may show himself justly entitled.

        DATED: April 28, 2020

                                                              Respectfully submitted,

                                                              By: /s/ Chad T Wilson

                                                              Chad T. Wilson
                                                              Bar No. 24079587
                                                              Tara L. Peveto
                                                              Bar No. 24076621
                                                              CHAD T. WILSON LAW FIRM PLLC
                                                              455 E Medical Center Blvd, Ste 555
                                                              Webster, Texas 77598
                                                              Telephone: (832)415-1432
                                                              eservice@cwilsonlaw.com

                                                              ATTORNEYS FOR PLAINTIFF




                                                 20
